             Case 2:20-cv-00856-TSZ Document 120 Filed 03/10/21 Page 1 of 3




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
         MacNEIL AUTOMOTIVE PRODUCTS
         LIMITED d/b/a WEATHERTECH; and
 6
         MacNEIL IP LLC,
 7                            Plaintiffs,
                                                          C20-856 TSZ
 8          v.
                                                          MINUTE ORDER
 9       JINRONG (SH) AUTOMOTIVE
         ACCESSORY DEVELOPMENT CO.,
10       LTD.; and RUI DAI,
11                            Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed the parties’ submission pursuant to Local Civil Rule 37,
14
     docket no. 116, the Court DIRECTS as follows:
15                 (a)     Interrogatory No. 5: On or before April 15, 2021, defendant
            Jinrong (SH) Automotive Accessory Development Co., Ltd. (“Jinrong”) and its
16          attorney shall file declarations under oath, indicating what searches have been
            conducted in response to this interrogatory and verifying that all responsive
17          materials in Jinrong’s possession have been or will be produced by April 30, 2021.
18                 (b)      Interrogatory No. 9: On or before April 15, 2021, Jinrong shall
            indicate, if it has not already done so, who or which company or companies supply
19          packaging and product inserts or instructions for the Accused Products, 1 and the
            source or sources of Jinrong’s information about, including any scans of, the
20          footwells of U.S. manufactured vehicles.

21
     1
22  The term “Accused Products” is defined in Paragraph 6 of Plaintiffs’ Second Interrogatories,
   Requests for Production, and Requests for Admission to Defendant Jinrong, Ex. A to Connors
23 Decl. (docket no. 118-1).

     MINUTE ORDER - 1
            Case 2:20-cv-00856-TSZ Document 120 Filed 03/10/21 Page 2 of 3




 1                (c)     Interrogatory No. 13: On or before April 15, 2021, Jinrong shall,
          if it has not already done so, provide a complete answer to this interrogatory. Any
 2        person that Jinrong has not identified as a witness in response to this interrogatory
          will not be permitted to provide testimony at trial concerning the development,
 3        manufacturing, marketing, distribution, or sale of the Accused Products, or any
          declaration on such subjects in connection with motion practice.
 4
                 (d)     Interrogatory No. 16: On or before April 15, 2021, Jinrong shall,
 5        if necessary, supplement its response to this interrogatory, and Jinrong and its
          attorney shall file declarations under oath indicating that complete copies of the
 6        executed and operative agreements at issue have been disclosed to plaintiffs.

 7                (e)   Interrogatory No. 20: On or before April 30, 2021, Jinrong shall
          provide copies of all documents, including emails, relating to the distribution or
 8        sale of the Accused Products within the United States that were either sent to or
          received by a Jinrong employee during the period from November 2017 to the
 9        present. By April 15, 2021, Jinrong and its attorney shall file declarations under
          oath describing in detail the searches performed to locate the materials required to
10        be disclosed by this Paragraph 1(e).

                 (f)   Interrogatory No. 24: Jinrong agreed to supplement its response by
11        March 5, 2021, and thus, the motion to compel with respect to this discovery
          request is STRICKEN as moot.
12
                  (g)     Request for Production No. 7: On or before April 15, 2021, the
13        parties shall file supplemental briefs, not to exceed ten (10) pages in length,
          concerning the validity of the registration for the trademark PERFIT LINER,
14        which Jinrong contends was obtained in its shareholders’ names without their
          knowledge, the status of the application for the trademark PZ, as to which
15        registration is sought on behalf of the same Jinrong shareholders, and what steps
          should be taken by the Court and/or the parties to alert the United States Patent
16        and Trademark Office about these matters. On or before April 30, 2021,
          Jinrong shall produce copies of all communications and agreements between its
17        shareholders and Titanium Plus Autoparts, Inc., as well as all documents in the
          custody of or maintained by its employee “Holly” that are addressed to or from
18        and/or reference Titanium Plus Autoparts, Inc.

19                (h)   Request for Production No. 10: On or before March 15, 2021,
          Jinrong shall demand that Shanghai Shengtian Industrial Development Co., Ltd.
20        (“Shengtian”) take steps to restore access to the Alibaba.com account jointly
          created by Jinrong and Shengtian. If access cannot be restored by April 15, 2021,
21        then Jinrong and its attorney shall file declarations under oath concerning the
          efforts made and the responses received from Alibaba.com’s webmaster or other
22        personnel. If access is restored, Jinrong shall immediately produce all documents
          responsive to this discovery request.
23

     MINUTE ORDER - 2
             Case 2:20-cv-00856-TSZ Document 120 Filed 03/10/21 Page 3 of 3




 1                (i)     Request for Production No. 13: Jinrong has agreed to ask
           shareholder Lin Chao to search for responsive documents and to produce all non-
 2         privileged, responsive materials. Jinrong shall do so by April 30, 2021.

 3                (j)     Request for Production No. 32: Plaintiffs have withdrawn their
           request for relief in connection with this discovery request.
 4
                  (k)    Request for Production No. 51: Along with identifying the source
 5         or sources of Jinrong’s information about, including any scans of, the footwells of
           U.S. manufactured vehicles, as required in connection with Interrogatory No. 9,
 6         Jinrong shall produce, on or before April 30, 2021, if it has not already done so, all
           communications from such source or sources in or with which the described
 7         information was transmitted.

                   (l)    Request for Production No. 63: Jinrong indicates that it has
 8         produced data files received from Shengtian, which were used to manufacture the
           molds for the Accused Products, as well as technical correspondence between
 9         Jinrong and Yita LLC relating to the manufacturing of the molds. Plaintiffs have
           not articulated with sufficient specificity the types of documents they believe are
10         responsive and have not been disclosed, and thus, the motion to compel with
           respect to this discovery request is DENIED.
11
                   (m) Request for Production No. 87: This request appears aimed at
12         proving that Jinrong engaged in misrepresentations to the Northern District of
           Illinois concerning its efforts to compile documents responsive to jurisdictional
13         discovery, and the Court declines to revisit this issue. Jinrong has been directed
           by this Court in this Minute Order to comply with its discovery obligations, and
14         its failure to do so will be met with severe sanctions.

15        (2)    Jinrong’s motion for summary judgment, docket no. 91, is RENOTED to
     May 21, 2021. Any response and any reply shall be due in accordance with LCR 7(d)(3).
16
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 10th day of March, 2021.

19                                                    William M. McCool
                                                      Clerk
20
                                                      s/Gail Glass
21
                                                      Deputy Clerk
22

23

     MINUTE ORDER - 3
